OdliN, Judge,
delivered tbe following opinion':'
In this case the plaintiff at the same time filed three separate complaints against the defendant, in each of which the damages claimed were less than $3,000. Thereafter these three actions were consolidated by the Insular court, and then removed by the defendant to this court. Thereafter the plaintiff filed a motion to remand.
This motion must be granted upon the authority of the case of E. A. Holmes & Co. v. United States F. Ins. Co., reported in 142 Fed. 863, which is.the only case I have been able to find exactly like the case now under consideration. Counsel for the defendant have filed two elaborate briefs opposing the motion to remand, but have cited me to no case overruling the decision in 142 Fed., or contrary to the reasoning of District Judge McCall, who wrote the opinion.
Therefore, the motion to remand must be granted, and it is so ordered, and to this ruling counsel for the defendant except.